Me. Chief Justice Brantly:
I dissent from that portion of the foregoing opinion, in which it is held that the verdict of the jury is sufficient.
Section 1229 of the Penal Code defines attempts. If there were a provision prescribing generally the punishment for such crimes, without reference to the punishments inflicted for the commission of the crimes themselves, a general verdict such as was returned in this case would be sufficient. Logically it would be responsive to every issue in the case. But section 1230, in adjusting the punishments to be imposed in such eases, does so with special reference to the punishments imposed for the consummated crimes. Now, burglary is distinguished into degrees; burglary in the night-time being of the first degree, and burglary in the daytime being of the second degree. (Pen. Code, sec. 820.) For the former the punishment is imprisonment in the state prison for not less than one nor more than fifteen years; for the latter like imprisonment for not more than five years. (Pen. Code, sec. 822.)
*177In charging the crime of burglary, it is sufficient to charge it generally, and leave the jury to find the degree upon the evidence (State v. Copenhaver, 35 Mont. 352, 89 Pac. 61), as under the statute they must do (Pen. Code, sec. 2145). This they must do whether they leave the punishment to be fixed by the court or not, and for the reason that the degree in such cases depends upon inferences to be drawn from disputed facts; and since the defendant is entitled to a trial by a jury, he is entitled to have the jury determine every issue of fact in the case. It must, then, logically follow that where the .charge is an attempt to commit a crime which is distinguished into degrees, as in case of burglary, the charge may be made generally of an attempt to commit the crime, but the jury should find the degree of the crime which was attempted; otherwise, they cannot fix the punishment, as they may do. (Pen. Code, sec. 2150.) Section 1230, supra, prescribing the punishment to be imposed in such cases, requires a finding of this kind; for an attempt to commit burglary in the first degree is punishable under subdivision 1 of that section, and an attempt to commit burglary in the second degree is punishable under subdivision 2.
Section 2151, it seems to me, has no application to a case of this kind. It seems applicable to those cases only, excepting, •of course, judgments rendered upon pleas of guilty, wherein the jury have made every finding necessary to enable them to fix the punishment, but cannot agree upon the extent of it within the limitations prescribed by the statutes. In such cases, if they fail or neglect to fix it, the court may declare it, but not otherwise. If they fail to make every finding necessary for this purpose, the court may not, in my opinion, hear evidence or examine the evidence submitted at the trial and make an additional finding of fact, and then determine under which subdivision of section 1230 the punishment should be administered. The verdict is not responsive to one of the material issues in the case.
*178The only authority I have found directly in point is the case of People v. Travers, 73 Cal. 580, 15 Pac. 293. With the conclusion stated therein I agree.
Eehearing denied December 11, 1907.